DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 2-7 and 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on May 18, 2022.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “50” and “60” have both been used to designate both electromagnetic transmitters and electromagnetic receivers in at least FIG. 1.  Both “50” and “60” are pointing to boxes made of dashed lines (at plane “54”) and directional arrows with dashed lines (at the bottom of the Figure).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it recites the implied phrase “are disclosed herein” which should simply be deleted.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 USC 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 8, 9, 11, 12, 15-17, 20, 22 and 23 are rejected under 35 USC 102(a)(1) as being anticipated by Nguyen et al. (US 2016/0281498 A1) (“Nguyen”).
Referring to claim 1: Nguyen teaches a method of monitoring a morphology of a fracture that extends from a wellbore of a hydrocarbon well and within a subsurface region, the method comprising:
flowing an electromagnetic contrast material from the wellbore and into the fracture ¶ [0004] and [0062];
generating an electromagnetic probe signal with a downhole electromagnetic transmitter 120 such that the electromagnetic probe signal is incident upon the electromagnetic contrast material [0003] and [0065];
modifying the electromagnetic probe signal, with the electromagnetic contrast material, to generate an electromagnetic resultant signal [0003] and [0062];
receiving the electromagnetic resultant signal with a downhole electromagnetic receiver 130 [0004] and [0062]; and
determining the morphology of the fracture based, at least in part, on the electromagnetic resultant signal [0004] and [0062].
Referring to claim 20: Nguyen teaches a hydrocarbon well, comprising:
a wellbore 100 that extends within a subsurface region;
a fracture 105, 110 that extends from the wellbore and within the subsurface region;
an electromagnetic contrast material positioned within the fracture [0004] and [0062];
a downhole electromagnetic transmitter 120 configured to direct an electromagnetic probe signal incident upon the electromagnetic contrast material [0003] and [0065]; and
a downhole electromagnetic receiver 130 configured to receive an electromagnetic resultant signal from the electromagnetic contrast material [0004] and [0062].
Referring to claims 8 and 23: Nguyen teaches the downhole electromagnetic transmitter and the downhole electromagnetic receiver both are positioned within the wellbore (Figs. 1A and 1B), wherein the generating includes at least one of:
(i) transmitting the electromagnetic probe signal from the wellbore [0097]; and
(ii) transmitting the electromagnetic probe signal away from the wellbore; and
further wherein the receiving includes receiving within the wellbore [0097].
Referring to claim 9: Nguyen teaches operatively translating the downhole electromagnetic transmitter and the downhole electromagnetic receiver along the length of the wellbore, and maintaining an at least substantially fixed relative orientation between the downhole electromagnetic transmitter and the downhole electromagnetic receiver during the operatively translating (using the unlabeled connection between “120” ad “130”, see Figs. 1A and 1B).
Referring to claim 11: Nguyen teaches determining at least one of:
(i) an average depth of penetration of the electromagnetic probe signal as a function of position along the length of the wellbore;
(ii) an average fracture extent, from the wellbore, as a function of position along the length of the wellbore;
(iii) a fracture height as measured along the length of the wellbore [0004]; and
(iv) a concentration of electromagnetic contrast material as a function of position along the length of the wellbore.
Referring to claim 12: Nguyen teaches at least one of:
(i) reflecting at least a portion of the electromagnetic probe signal toward the wellbore as the electromagnetic resultant signal [0004]; and
(ii) scattering at least a portion of the electromagnetic probe signal toward the wellbore as the electromagnetic resultant signal.
Referring to claim 15: Nguyen teaches flowing the electromagnetic contrast material within a carrier fluid [0085].
Referring to claims 16 and 17: Nguyen teaches a casing string that defines a casing conduit extends within the wellbore [0104], wherein the carrier fluid includes a fracture fluid [0085], and further wherein the method includes:
(i) pressurizing the casing conduit with the fracture fluid; and
(ii) subsequent to the pressurizing, perforating the casing conduit to form the fracture [0061],
wherein the flowing is responsive to the perforating (since the flowing isn’t possible until the solid casing is perforated).
Referring to claim 22: Nguyen teaches the electromagnetic contrast material includes an electrically conductive material [0003] and [0004].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 USC 102(b)(2)(C) for any potential 35 USC 102(a)(2) prior art against the later invention.
Claim 10 is rejected under 35 USC 103 as being unpatentable over Nguyen and in view of McDaniel et al. (US 8,096,355 B2) (“McDaniel”).
While Nguyen teaches determining the morphology of the fracture at a plurality of spaced-apart locations along a length of the wellbore (due to the arrangement of the transmitter and the receivers), Nguyen does not specifically teach, during the operatively translating, the method further includes repeatedly performing the generating, the modifying, the receiving.  McDaniel teaches a method of monitoring a morphology of a fracture that extends from a wellbore of a hydrocarbon well and within a subsurface region, the method comprising, during operatively translating, repeatedly performing generating a signal, modifying the signal, receiving the signal, and determining the morphology of the fracture to determine the morphology of the fracture at a plurality of spaced-apart locations along a length of the wellbore (column 2, line 66 - column 3, line 23).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Nguyen to include determining the morphology of the fracture at a plurality of spaced-apart locations during translating as taught by McDaniel in order to be able to collect more data about the fracture, and other fractures in the same or other intervals.
Claims 13 and 24 are rejected under 35 USC 103 as being unpatentable over Nguyen and in view of Bartel (US 9,551,210 B2).
Referring to claims 13 and 24: Nguyen does not specifically teach the electromagnetic contrast material includes at least one of the claimed materials.  Bartel teaches a method of monitoring a morphology of a fracture 117 that extends from a wellbore 102 of a hydrocarbon well and within a subsurface region 106 (column 2, lines 6-13), the method comprising flowing an electromagnetic contrast material 119 into the fracture, wherein the electromagnetic contrast material includes at least one of:
(i) an electromagnetically shielding material;
(ii) an electromagnetically shielding liquid;
(iii) an electromagnetically shielding particulate;
(iv) a material that scatters electromagnetic radiation;
(v) a liquid that scatters electromagnetic radiation; and
(vi) a particulate that scatters electromagnetic radiation (column 5, lines 39-42).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electromagnetic contrast material taught by Nguyen to be a particulate that scatters electromagnetic radiation as taught by Bartel since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claims 14, 18 and 25 are rejected under 35 USC 103 as being unpatentable over Nguyen and in view of Barron et al. (US 8,168,570 B2) (“Barron”).
Referring to claims 14 and 25: Nguyen does not specifically teach selecting the electromagnetic contrast material such that the material exhibits electromagnetic contrast relative to naturally occurring strata within the subsurface region.  Barron teaches a method of monitoring a morphology of a fracture that extends from a wellbore of a hydrocarbon well and within a subsurface region (column 2, lines 20-25), the method comprising flowing an electromagnetic contrast material into the fracture (column 3, lines 14-17) and selecting the electromagnetic contrast material such that the electromagnetic contrast material exhibits electromagnetic contrast relative to naturally occurring strata present within the subsurface region (column 30, lines 4-8).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electromagnetic contrast material taught by Nguyen to exhibit electromagnetic contrast relative to naturally occurring strata within the subsurface region as taught by Barron since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Referring to claim 18: Nguyen does not specifically teach modifying an electromagnetic property of the carrier fluid.  Barron teaches modifying an electromagnetic property of the carrier fluid to alter the electromagnetic resultant signal (column 17, lines 55-67).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Nguyen to include modifying an electromagnetic property of the carrier fluid as taught by Barron in order to better define the fracture since it is a liquid and better represents the location of the proppant and carrier fluid then proppants alone.
Claim 19 is rejected under 35 USC 103 as being unpatentable over Nguyen and in view of McCarthy et al. (US 7,424,911 B2) (“McCarthy”).
While Nguyen inherently teaches generating the electromagnetic probe signal includes generating at a probe signal frequency, Nguyen does not specifically teach a probe signal frequency of at least 10 MHz and at most 2.5 GHz.  McCarthy teaches a method of monitoring a morphology of a fracture that extends from a wellbore of a hydrocarbon well and within a subsurface region (column 2, lines 13-28), the method comprising generating an electromagnetic probe signal at a probe signal frequency of at least 10 MHz and at most 2.5 GHz (column 13, lines 39-44).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the probe signal frequency taught by Nguyen to be at least 10 MHz and at most 2.5 GHz as taught by McCarthy since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A LOIKITH whose telephone number is (571)270-7822. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Catherine Loikith/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        


02 June 2022